MEMORANDUM DECISION
                                                                             FILED
      Pursuant to Ind. Appellate Rule 65(D),                            May 17 2018, 7:51 am
      this Memorandum Decision shall not be                                  CLERK
      regarded as precedent or cited before any                          Indiana Supreme Court
                                                                            Court of Appeals
      court except for the purpose of establishing                            and Tax Court

      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
      Adam J. Farrar                                          Thomas A. Massey
      Mt. Vernon, Indiana                                     Evansville, Indiana


                                                IN THE
          COURT OF APPEALS OF INDIANA

      Justin Howard Suedmeyer,                                May 17, 2018
      Appellant-Respondent,                                   Court of Appeals Case No.
                                                              65A01-1711-DR-2789
              v.                                              Appeal from the Posey Circuit
                                                              Court
      Julie Louise Suedmeyer,                                 The Honorable James M.
      Appellee-Plaintiff                                      Redwine, Judge
                                                              Trial Court Cause No.
                                                              65C01-1510-DR-362



      Altice, Judge.


                                               Case Summary


[1]   Justin H. Suedmeyer (Father) and Julie L. Suedmeyer (now Maddix) (Mother)

      were previously married and have one child, L.S., in common. In January

      2016, the parties entered into a mediated agreed final decree of dissolution of

      Court of Appeals of Indiana | Memorandum Decision 65A01-1711-DR-2789 | May 17, 2018        Page 1 of 5
      marriage (the Agreed Decree), which the trial court accepted. The Agreed

      Decree granted Mother legal and physical custody of L.S. and Father parenting

      time in excess of the Indiana Parenting Time Guidelines (the Guidelines).

      Thereafter, in July 2017, Mother filed a petition seeking, among other things,

      modification of Father’s parenting time. Following a hearing, the trial court

      modified Father’s parenting time, reducing it to that provided by the

      Guidelines. Father now appeals.


[2]   We affirm.


                                       Facts & Procedural History


[3]   L.S. was born in December 2011, during Mother and Father’s marriage.

      Mother and Father separated in September 2015, and their marriage was

      dissolved on January 20, 2016, just after L.S. turned four years old.


[4]   The Agreed Decree granted Mother legal and physical custody of L.S. With

      respect to parenting time, the Agreed Decree provided in relevant part:


              Unless otherwise agreed by the parties in writing (including text
              and e-mail), [Father] shall have parenting time with the child
              during the school year on alternating weekends commencing on
              Friday after school at an agreeable time and continuing [to]
              Monday morning. Also, on Wednesdays overnight and on the
              off-week (the week following [Father’s] weekend parenting time),
              on Thursdays overnight as well. This results in [Father] having
              six (6) overnights and [Mother] having eight (8) overnights out of
              each two (2) week period.




      Court of Appeals of Indiana | Memorandum Decision 65A01-1711-DR-2789 | May 17, 2018   Page 2 of 5
              Unless otherwise agreed by the parties in writing, the parties shall
              follow the [Guidelines] for Holidays, special occasions and
              Summer parenting time, with the parties agreeing to a week-
              on/week-off schedule such that [Mother] will have
              approximately the week before school starts.


      Appendix Vol. 2 at 12. The parties followed this parenting-time schedule for

      about a year and a half while L.S. attended preschool.


[5]   On June 2, 2017, Mother filed a petition for modification, which was amended

      the following month. In relevant part, Mother sought a reduction in Father’s

      parenting time during the school year because L.S. was about to start

      kindergarten. The parties failed to resolve the matter at mediation, so the trial

      court held a hearing on August 29, 2017.


[6]   Mother and Father both testified at the evidentiary hearing. Mother proposed

      changing Father’s parenting time during the school year to every Tuesday from

      4:00 p.m. to 8:00 p.m. and alternating weekends from Friday afternoon through

      Sunday at 6:00 p.m., which is equivalent to the Guidelines. In Mother’s

      opinion, this change was in L.S.’s best interests because “[L.S.] needs a stable

      consistent routine, and it is in her best interest to spend her overnights when she

      is in school at [Mother’s] house.” Transcript at 11. Mother also noted Father’s

      pattern of lying to her, including about where and with whom he was living.

      She also presented an exhibit indicating that Father had lived at five different

      addresses in Evansville since the Agreed Decree. Mother, on the other hand,

      still lived in the marital residence in Mount Vernon. Mother testified that she

      was not trying to punish Father and explained: “I am here because I believe it is

      Court of Appeals of Indiana | Memorandum Decision 65A01-1711-DR-2789 | May 17, 2018   Page 3 of 5
       in the best interest of [L.S.] to have stability, stable routine with her beginning

       school. Education is very important to me and I want her to have the best start

       in her educational life.” Id. at 17. L.S. started full-day kindergarten in August

       2017.


[7]    During his brief testimony, Father acknowledged lying to Mother and that he

       had made mistakes but argued that he was not a “bad dad.” Id. at 22. Father

       also questioned Mother’s motives for seeking the modification.


[8]    At the conclusion of the hearing, the trial court granted Mother’s petition with

       respect to parenting time. The court noted, “with [L.S.] starting school, it really

       does work out better to follow the guidelines.” Id. at 26. Given the change in

       parenting time, the trial court also issued a new support order, with Father

       paying $35 per week in child support. Father filed an unsuccessful motion to

       correct error and now appeals.


                                           Discussion & Decision


[9]    Father contends that the trial court abused its discretion “in ordering the

       modification of the existing custody order.” Appellant’s Brief at 8. The trial

       court, however, did not modify custody. It modified parenting time. See Moell

       v. Moell, 84 N.E.3d 741, 744 n.2 (Ind. Ct. App. 2017) (addressing the differences

       between modification of custody and modification of parenting time).


[10]   Our standard of review in cases involving a modification of parenting time is

       well-settled. On review, we neither reweigh the evidence nor judge witness


       Court of Appeals of Indiana | Memorandum Decision 65A01-1711-DR-2789 | May 17, 2018   Page 4 of 5
       credibility. Id. at 745. We grant latitude and deference to the trial court and

       will reverse only upon a showing of manifest abuse of discretion. Id. No abuse

       will be found if there is a rational basis in the record supporting the trial court’s

       determination. Id. “[I]it is not enough that the evidence might support some

       other conclusion, but it must positively require the conclusion contended for by

       appellant before there is a basis for reversal.” Id. (quoting Duncan v. Duncan,

       843 N.E.2d 966, 969 (Ind. Ct. App. 2006), trans. denied).


[11]   “[P]arenting time may be modified ‘whenever modification would serve the

       best interests of the child.’” Miller v. Carpenter, 965 N.E.2d 104, 111 (Ind. Ct.

       App. 2012) (quoting Ind. Code § 31-17-4-2). The evidence favorable to the

       judgment is that Father has experienced significant impermanence in housing

       since the Agreed Decree and had not always been honest with Mother

       regarding where he was living and, more importantly, where L.S. was staying

       while in his care. Moreover, Mother opined that with L.S. starting full-time

       kindergarten, it was in L.S.’s best interests to have stability and a consistent

       routine on school nights. This evidence supports the trial court’s conclusion

       that modifying Father’s parenting time is in L.S.’s best interests.


[12]   Judgment affirmed.


[13]   Najam, J. and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 65A01-1711-DR-2789 | May 17, 2018   Page 5 of 5